


Exhibit 10.26
FIFTH OMNIBUS AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
AND
FIRST AMENDMENT TO OMNIBUS AGREEMENT
This Fifth Omnibus Amendment to Purchase and Sale Agreement and First Amendment
to Omnibus Agreement (this “Amendment”) is entered into on January 18, 2013 by
and between FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership,
having an address c/o GKK Realty Advisors, LLC, 420 Lexington Avenue, 19th
Floor, New York, NY 10170 (“Seller”), on the one hand, and NATIONAL FINANCIAL
REALTY - WFB EAST COAST, LLC, a Delaware limited liability company, having an
address c/o National Financial Realty, Inc., 21250 Hawthorne Boulevard, Suite
700, Torrance, CA 90503 (“Assignor” and “Original Purchaser”) and NATIONAL
FINANCIAL REALTY - EAST COAST PORTFOLIO I, LLC, a Delaware limited liability
company, having an address c/o National Financial Realty, Inc., 21250 Hawthorne
Boulevard, Suite 700, Torrance, CA 90503 (“Assignee” and “Purchaser”), on the
other hand.
W I T N E S S E T H:
WHEREAS, Seller and Original Purchaser entered into those certain Purchase and
Sale Agreements dated as of November 6, 2012 (the “Original PSAs”) and that
certain Omnibus Agreement dated as of November 6, 2012 (the “Omnibus Agreement”)
pertaining to those certain properties described on Exhibit A attached hereto
(the “Original PSA Properties”);
WHEREAS, Seller and Original Purchaser further amended the Original PSAs by
those certain First Amendments to Purchase and Sale Agreements dated as of
December 14, 2012 (the “First Amendments”), that certain Omnibus Amendment to
Purchase and Sale Agreements dated as of December 21, 2012 (the “Omnibus
Amendment”), that certain Second Omnibus Amendment to Purchase and Sale
Agreements dated as of January 15, 2013 (the “Second Omnibus Amendment”), that
certain Third Omnibus Amendment to Purchase and Sale Agreements dated as of
January 16, 2013 (the “Third Omnibus Amendment”), and that certain Fourth
Omnibus Amendment to Purchase and Sale Agreements dated as of January 16, 2013
(the “Fourth Omnibus Amendment”; the Original PSAs, Omnibus Agreement, First
Amendments, Omnibus Amendment, Second Omnibus Amendment, Third Omnibus Amendment
and Fourth Omnibus Amendment, as may be hereafter further amended, restated,
supplemented or otherwise modified from time to time, are collectively referred
to herein as the “Agreements”);
WHEREAS, on December 21, 2012, the cash sum of $400,000.00 (the “Extension
Payment”) was paid by Original Purchaser to Seller by wire transfer as
consideration for the amendments contained herein to be applied against the
Purchase Price;
WHEREAS, pursuant to the Agreements, the Original Purchaser is required to
deposit the Second Deposit with the Escrowee on or before 5:00 p.m. (California
time) on the Contingency Approval Date;




--------------------------------------------------------------------------------




WHEREAS, Original Purchaser desires to assign to Purchaser, and Purchaser
desires to assume from Original Purchaser, all of the rights and obligations of
the “Purchaser” under the Agreements;
WHEREAS, Seller, Original Purchaser, Assignee, and Wells Fargo Bank, N.A.,
successor by merger to Wachovia Bank, N.A. (“Wells Fargo”), as Tenant of
thirty-eight (38) of the Original PSA Properties as listed on Exhibit B attached
hereto (the “Wells Fargo Properties”) are currently negotiating an amendment
(the “Third Amendment to Master Agreement”) of the Master Agreement Regarding
Leases dated as of September 22, 2004, as amended from time to time (the “Master
Agreement”); the most current draft of the Third Amendment to Master Agreement
is attached to this Amendment as Exhibit C;
WHEREAS, attached to this Amendment as Exhibit D is a form of Excess Termination
Rights Payment Agreement;
WHEREAS, Seller and Purchaser desire to further amend the Agreements as provided
below. Capitalized terms (including in the Recitals hereto) not defined herein
shall have the meaning attributed to such terms in the Original PSAs.
NOW, THEREFORE, the parties agree to amend the agreements as follows:
1.     Assignment and Assumption of Agreements.
a)     As of the Effective Date, Assignor assigns to Assignee all of Assignor’s
rights, title, and interest in and to the Agreements, and Assignee accepts such
assignment.
b)     As of the Effective Date, Assignee hereby assumes all of Assignor’s
obligations under the Agreement.
2.    Third Amendment to Master Agreement.
a)     At Closing Seller shall execute (as “Assignor Master Landlord”
thereunder) and deliver to Purchaser (through Escrowee) a counterpart of the
Third Amendment to Master Agreement a Satisfactory Third Amendment to Master
Agreement (hereinafter defined) except that any change to the form of Third
Amendment to Master Agreement as compared to Exhibit C that could reasonably be
expected to have a material adverse impact on Seller shall be subject to
Seller’s reasonable approval)). Purchaser approves Exhibit C to this Amendment
is a satisfactory form of Third Amendment to the Master Agreement (such form, or
any other form of Third Amendment to Master Agreement the terms, conditions and
provisions of which could not reasonably be expected to have a material and
adverse impact on Purchaser as compared to Exhibit C, being referred to as a
“Satisfactory Third Amendment to the Master Agreement”).
b)     At Closing Purchaser shall execute (or at Purchaser’s election, shall
cause its affiliate, National Financial Realty - ECP I Master Landlord, LLC (in
either case, the “Assignee




--------------------------------------------------------------------------------




Master Landlord” thereunder) (“Assignee Master Landlord”)) to execute) and
deliver to Seller (through Escrowee) a counterpart of the Satisfactory Third
Amendment to Master Agreement.
c)     Notwithstanding any provision of the Agreements or this Amendment to the
contrary: if Purchaser is ready, willing and able to close and has performed
(except for funding the Purchase Price under each Original PSA) all of its
obligations under the Original PSAs, it shall be a further condition to
Purchaser’s obligations to close under the Agreements (and the effectiveness of
this Amendment) that Seller and Wells Fargo execute and deliver a Satisfactory
Third Amendment to Master Agreement. If Seller or Wells Fargo do not execute the
Satisfactory Third Amendment to Master Agreement or deliver same to Purchaser at
Closing, then at the option of Purchaser, this Amendment and the Agreements
shall terminate, and the Deposit (including the Extension Payment) shall be
returned to Purchaser, pursuant to the terms of the Original PSAs. If, however,
(a) Seller or Wells Fargo do not execute the Satisfactory Third Amendment to
Master Agreement or deliver same to Purchaser at Closing and the failure,
inability or refusal of Seller or Wells Fargo to execute or deliver the
Satisfactory Third Amendment to Master Agreement to Purchaser is caused by,
related to or arises out of any action, or failure to act, or any other matter
under the reasonable control, of Purchaser or any of Purchaser’s direct or
indirect affiliates, constituents, agents, representatives, partners, officers,
members, employees or (b) Purchaser, for any reason or no reason fails to accept
any change to Exhibit C or an alternate form of Third Amendment to Master
Agreement proposed by Wells Fargo and such change or alternate form would not
reasonably be expected to have a material and adverse impact on Purchaser as
compared to Exhibit C, then in the case of (a) or (b) Purchaser shall not be
excused from Closing and the Deposit shall be deemed fully earned by Seller as
of the date hereof and non-refundable to Purchaser (or the Original Purchaser).
If Purchaser elects to close notwithstanding the non-delivery by Seller or Wells
Fargo of a Satisfactory Third Amendment to Master Agreement, the Closing shall
occur under the Original PSAs and Original Omnibus Agreements without regard to
this Amendment.
3.    Excess Termination Rights Payment Agreement. At the Closing, upon the
execution and delivery of the Satisfactory Third Amendment to Master Agreement
by all parties thereto, Seller shall execute and deliver to Purchaser (through
Escrowee) and Purchaser shall execute (or shall cause Assignee Master Landlord
to execute) and deliver to Seller (through Escrowee) that certain Excess
Termination Rights Payment Agreement in the form of Exhibit D attached hereto.
4.    Seller’s Indemnity. The indemnity contained in Section 11.1.2 of the
Original PSAs shall cover any and all claims, and any other related claims,
raised by Wells Fargo in its letter dated January 16, 2013, which indemnity
survives the Closing.
5.    Deletion of Certain Provisions in the Original PSAs. As to each Original
PSA governing a Wells Fargo Property:
i.    The following terms in Section 1 of the Original PSAs (and references
thereto in balance of the Agreement) are no longer applicable from and after the
date hereof, and thus, effective as of the date hereof, are hereby deleted from
the Agreements: “KBS Guarantors”, and “NFR Special Partner”.




--------------------------------------------------------------------------------




ii.    The following Sections of the Original PSAs are hereby deleted from the
Agreements in their entirety: Exhibit V: Inducement and Guaranty Agreement;
Exhibit W: Restated Partnership Agreement; Exhibit X: Restated FS LLC Agreement;
Sections 4.2.1.1.14, 4.2.1.1.15, 4.2.1.1.16, and 4.2.2.6 (Closing Documents);
and Sections 7.1(c) and (d) (Seller’s Representations and Warranties).
6.    Deletion of Certain Provisions in the Omnibus Agreement: All references to
the “Guarantors”, the “Inducement and Guaranty Agreement, the “Restated
Partnership Agreement” and the “Restated FS LLC Agreement” are no longer
applicable from and after the date hereof, and thus, effective as of the date
hereof, are hereby deleted from the Omnibus Agreement. Paragraph 10 of the
Omnibus Agreement is deleted in its entirety and replaced with “Intentionally
Omitted”.
7.    Individual Purchase Agreement Amendments. For purposes of assuring
consistency with the requirements of the Wells Leases, with reasonable
promptness following the date hereof, the parties shall replace this Amendment
with individual amendments of each Original PSA governing a Wells Fargo Property
in form and substance consistent with the provisions of this Amendment.
8.    Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission or portable document format (PDF)) in one or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which taken together shall constitute one and the same agreement, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.
10.    No Modification. Except as modified by this Amendment, all of the terms,
covenants, conditions and provisions of the Original PSAs shall remain and
continue unmodified, in full force and effect. From and after the date hereof,
the term “this Agreement” shall be deemed to refer to the Original PSAs, as
amended by this Amendment. If and to the extent that any of the provisions of
this Amendment conflict or are otherwise inconsistent with any provisions of the
Original PSAs, the provisions of this Amendment shall prevail.
11.    Amendment. This Amendment cannot be modified in any manner except by a
written agreement signed by Seller and Purchaser.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by or on
behalf of each of the parties as of the date first written above.


SELLER:
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership
By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer




--------------------------------------------------------------------------------




ORIGINAL PURCHASER/ASSIGNOR:


NATIONAL FINANCIAL REALTY –
WFB EAST COAST, LLC,
a Delaware limited liability company
By:
National Financial Realty, Inc.

a California corporation
Its Manager
By:
/s/ Vincent E. Pellerito

Vincent E. Pellerito,
President




--------------------------------------------------------------------------------




PURCHASER/ASSIGNEE:


NATIONAL FINANCIAL REALTY –
EAST COAST PORTFOLIO I, LLC,
a Delaware limited liability company


By:
NFR Master Lease GAP, LLC,

a Delaware limited liability company,
Its Managing Member


By: /s/ Derek Smith
Print Name:
Derek Smith

Title:Senior Vice President


By: /s/ Cary Kleinman
Print Name:
Cary Kleinman

Title:
Vice President and Secretary







--------------------------------------------------------------------------------




EXHIBIT A


 
Count
Property Name
Address Line
City
State
Property
Type
Rentable
SF
1
3401 ‐ Plaza
101 N Independence Mall East
Philadelphia
PA
OFF
481,958
2
3357 ‐ Mortgage Center
1100 Corporate Center Dr
Raleigh
NC
OPS
450,393
3
3438 ‐ WVOC‐Four Story
7711 Plantation Rd
Roanoke
VA
OPS
443,181
4
3362 ‐ West End Center
809 West 4 1/2 St
Winston‐Salem
NC
OFF
343,336
5
3343 ‐ Atlant Ops Cntr
3579‐3585 Atlanta Ave
Atlanta
GA
OPS
335,608
6
3415 ‐ Columbia Grystn
101 Greystone Blvd
Columbia
SC
OFF
240,976
7
3365 ‐ Winston Salem
401 Linden St
Winston‐Salem
NC
OFF
187,743
8
3354 ‐ Greenville Sals
 
 
 
 
 
9
3441 ‐ West End Ctr
801 W. 4th Street
Winston Salem
NC
 
85,455
10
3368 ‐ Haddon Township
600 W Cuthbert Boulevard
Haddon Township
NJ
 
75,937
11
3391 ‐ Lancaster Square
100 North Queen Street
Lancaster
PA
 
59,045
12
3345 ‐ Columbus Main
101 13th Street
Columbus
GA
 
50,759
13
3371 ‐ Morristown Oﬀc
21 South St
Morristown
NJ
 
39,955
14
3413 ‐ Charlstn 16 Brd
16 Broad St
Charleston
SC
 
39,558
15
3370 ‐ Main Strt Oﬃc
40 Main St
Toms River
NJ
 
35,660
16
3346 ‐ Dalton Main
201 S Hamilton St
Dalton
GA
 
33,496
17
3351 ‐ Burlington
500 S Main St
Burlington
NC
 
29,688
18
3408 ‐ York Square
12 E Market St
York
PA
 
27,967
19
3353 ‐ Goldsboro
301 East Ash Street
Goldsboro
NC
 
27,112
20
3348 ‐ Pikesvill Brnch
1515 Reisterstown Rd
Baltimore
MD
 
26,540
21
3339 ‐ South Fort Myrs
12751 S Cleveland Ave
Fort Myers
FL
 
25,370
22
3376 ‐ Red Bank Mn Oﬀ
303 Broad St
Red Bank
NJ
 
23,856
23
3433 ‐ VA Beach Pembrk
125 Independence Blvd
Virginia Beach
VA
 
22,403
24
3319 ‐ Downtown Laklnd
113 S Tennessee Ave
Lakeland
FL
 
21,479
25
3331 ‐ New Warrngtn Rd
 
 
 
 
 
26
3333 ‐ Okeechob Trnpke
5849 Okeechobee Blvd
West Palm Beach
FL
 
20,336
27
3405 ‐ West Chestr Oﬀ
1100 Corporate Center Dr
West Chester
PA
 
19,063
28
3429 ‐ Market St Oﬃce
141 E Market St
Harrisonburg
VA
 
18,869
29
3328 ‐ Kings Point
 
 
 
 
 
30
3427 ‐ Clintwood
80 MaIin Street
Clintwood
VA
 
13,495
31
3393 ‐ Media Oﬃce
217 W Baltimore Pike
Media
PA
 
11,297
32
3422 ‐ Blacksburg
200 N Main St
Blacksburg
VA
 
10,912
33
3314 ‐ Dade City
14210 7th St
Dade City
FL
 
10,822
34
3380 ‐ Trenton‐Brnswck
891 Brunswick Ave
Trenton
NJ
 
10,529
35
3341 ‐ West Hollywood
6015 Washington St
Hollywood
FL
 
10,388
36
3425 ‐ Christnsburg Mn
4 E Main St
Christiansburg
VA
 
9,644
37
3342 ‐ Westward
2701 Okeechobee Blvd
West Palm Beach
FL
 
9,181
38
3356 ‐ Market Street
201 East Market St
Smithfield
NC
 
8,633
39
3411 ‐ Bennettsvll Main
145 Broad St
Bennettsville
SC
 
6,527
40
3420 ‐ Amherst Sth Main
258 S Main St
Amherst
VA
 
6,055
41
3423 ‐ Brookneal
227 Main St
Brookneal
VA
 
5,339
PORTFOLIO TOTAL
 
3,278,565









--------------------------------------------------------------------------------




[ri201210kex1026pg1.jpg]








--------------------------------------------------------------------------------




EXHIBIT C


THIRD AMENDMENT TO MASTER AGREEMENT






--------------------------------------------------------------------------------




THIRD AMENDMENT TO MASTER AGREEMENT
This THIRD AMENDMENT TO MASTER AGREEMENT (this “Amendment”), dated as of
_________ _, 2013, is among WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor-in-interest to Wachovia Bank, National Association) (“Wells Fargo”),
FIRST STATES INVESTORS 3300B, L.P.(as successor-in-interest to First States
Investors 3300, LLC), a Delaware limited partnership (herein called “Assignor
Master Landlord”), and NATIONAL FINANCIAL REALTY – EAST COAST PORTFOLIO I, LLC,
a Delaware limited liability company (herein called “Assignee Master Landlord”).
R E C I T A L S:
A.    Wells Fargo (as Wachovia) and Assignor Master Landlord (as Master
Landlord) are parties to a certain Master Agreement Regarding Leases dated as of
September 22, 2004 (the “Original Master Agreement”), as heretofore amended
pursuant to the documents listed in Schedule A hereto (the Original Master
Agreement, as so amended, being herein called the “Existing Master Agreement”).
B.    The leases that are currently relevant to the rights and obligations of
Wells Fargo and Assignor Master Landlord under the Existing Master Agreement are
the following (collectively, the “Leases”): (i) the leases between Assignor
Master Landlord, as landlord, and Wells Fargo, as tenant (the “Exhibit) Leases”)
that demise space at the properties listed in Exhibit I hereto (the “Exhibit I
Properties”), and (ii) the leases between Assignor Master Landlord or a third
party landlord, as landlord, and Wells Fargo, as tenant (the “Exhibit II
Leases”) that demise space at the properties listed in Exhibit II hereto (the
“Exhibit II. Properties”).
C.    Pursuant to the Existing Master Agreement, (i) all of the Exhibit I Leases
are Integrated Leases, (ii) all of the Exhibit II Leases are Non-Integrated
Leases, and (iii) PB Capital Corporation (“PBCC”) which holds security interests
in the Exhibit I Properties, is the Designated Portfolio Lender.
D.    Assignor Master Landlord is a Wholly-Owned Subsidiary of FSG.
E.    Assignor Master Landlord and Assignee Master Landlord intend that Assignor
Master Landlord convey the Exhibit I Properties to Assignee Master Landlord or
to Wholly Owned Subsidiaries of Assignee Master Landlord.
F.    Assignor Master Landlord and Assignee Master Landlord, in connection with
the conveyance of the Exhibit I Properties (and notwithstanding the provisions
of the Existing Master Agreement), have requested that Wells Fargo agree that,
simultaneously with such conveyance, Assignor Master Landlord may assign to
Assignee Master Landlord all of its interest as “Master Landlord” under the
Existing Master Agreement, subject to the provisions set forth below. Wells
Fargo, subject to the terms and provisions of this Amendment, is willing to so
agree.
G.    Upon the conveyance of Exhibit I Properties to Assignee Master Landlord or
to Wholly-Owned Subsidiaries of Assignee Master Landlord, PBCC will no longer be
the




--------------------------------------------------------------------------------




Designated Portfolio Lender, but shall continue to be the initial first secured
priority lender as to all Exhibit I Properties for Assignee Master Landlord or
its Wholly-Owned Subsidiaries, as the borrower(s), with such loan as to the
Exhibit I Properties being referred to herein as the “AML Portfolio Loan”. PBCC,
as the holder of the AML Portfolio Loan (together with any successor holder of
the AML Portfolio Loan), is referred to herein as the “AML Portfolio Lender”.
H.    By this Amendment, Wells Fargo, Assignor Master Landlord and Assignee
Master Landlord desire to set forth the assignment and assumption of the
interest of Master Landlord under the Existing Master Agreement and otherwise
amend and modify the Existing Master Agreement (the Existing Master Agreement,
as assigned, assumed, amended and modified by this Amendment, being called the
“Master Agreement”), all subject to, upon, and in accordance with, the terms and
conditions hereinafter set forth.
NOW; THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Wells Fargo, Assignor Master Landlord and Assignee Master
Landlord hereby agree as follows:
1.    Defined Terms. All terms used herein (including in the Recitals), and not
otherwise defined herein, shall have the meanings ascribed thereto in the
Existing Master Agreement (including those incorporated therein from the Leases
pursuant to Section 1 of the Original Master Agreement).
2.    Representations and Warranties. Assignor Master Landlord and Assignee
Master Landlord hereby represent and warrant to Wells Fargo that, as of the date
hereof:
(a)    Assignor Master Landlord has irrevocably conveyed all of the Exhibit I
Properties to Assignee Master Landlord or other entities that are Wholly-Owned
Subsidiaries of Assignee Master Landlord (such that Assignee Master Landlord (or
a Wholly-Owned Subsidiary thereof), is now the sole owner of the Landlord’s
Estate under each of the Exhibit I Leases).
(b)    The only two members of Assignee Master Landlord are NFR Master Lease
GAP, LLC (“GAP”) and National Financial Realty - WFB East Coast, LLC (“NFR WFB
East Coast”). Oaktree Real Estate Opportunities Fund VI, L.P. (“GAP Parent”)
wholly owns (directly or indirectly) all the membership interests in GAP, and
National Financial Realty, Inc. (“NFR Parent”) is the sole manager of NFR.
(c)    There is no Designated Portfolio Lender or Designated Mezzanine Lender.
3.    Assignment and Assumption. Assignor Master Landlord hereby transfers,
assigns and sets over unto Assignee Master Landlord all of Assignor’s right,
title and interest in and to the Existing Master Agreement. For the benefit of
Wells Fargo, Assignee Master Landlord hereby accepts the foregoing assignment,
and assumes all of Assignor Master Landlord’s obligations and liabilities under
the Master Agreement accruing from and after the date hereof. In that regard,
and without limiting the generality of the foregoing, all references in the
Master Agreement to the “Master Landlord” shall be deemed a reference to
Assignee Master Landlord. For the avoidance of doubt, it is acknowledged that,
by virtue of the foregoing, Assignor Master Landlord has no further right, title
or interest in and to the Existing Master Agreement as

2

--------------------------------------------------------------------------------




“Master Landlord” (whether accruing before or after the date hereof, the same
being fully assigned to Assignee Master Landlord), but Assignor Master Landlord
shall remain responsible for the obligations and liabilities of Master Landlord
accruing prior to the date hereof (as those have not been assumed by Master
Landlord).
4.    Exhibit I Leases become Non-Integrated Leases. Effective as of the date
hereof, all Exhibit I Leases are hereby made, and shall become,Non-Integrated
Leases. Accordingly as of the date hereof, all of the Leases are, and shall
remain, Non-Integrated Leases (and, consistent therewith, the defined term
“Non-Integrated Lease” set forth in Section 1 of the Original Master Agreement
shall, effective as of the date hereof, be redefined to mean any Lease).
5.    Exhibit I Property Termination Payments.
5.1    In partial consideration for the agreement of PBCC to relinquish its
status as the Designated Portfolio Lender and otherwise to consent to the
execution and delivery of this Amendment, Wells Fargo and Assignee Master
Landlord hereby agree that any Excess Termination Rights Payments with respect
to the Exhibit I Properties (such Excess Termination Rights Payments, the
“Exhibit I Property Termination Payments”) shall be payable to, and be the
property of, the AML Portfolio Lender (to the extent provided in the documents
governing the AML Portfolio Loan) and its successors as owners thereof or
holders of a security interest therein pursuant to this Section 5, and that
Assignee Master Landlord shall have no rights with respect thereto except after
such time, if any, that any Exhibit I Property becomes an Exhibit II Property as
referred to in Sections 5.3 and 5.5 of this Amendment. Concurrently with the
execution of this Amendment, the AML Portfolio Lender has delivered to Wells
Fargo a notice advising Wells Fargo as to the address and the account to which
Exhibit I Property Termination Payments shall be made (such notice, together
with any subsequent notice directing payment of any Exhibit I Property
Termination Payment given pursuant to Section 5 of this Amendment being referred
to as an “Exhibit I Property Termination Payment Notice”), and Wells Fargo
hereby acknowledges receipt thereof. In amplification of the foregoing, Assignee
Master Landlord shall have no rights in and to the Exhibit I Property
Termination Payments and in the event and to the extent that Assignee Master
Landlord shall receive any payments on account thereof, Assignee Master Landlord
shall be deemed to have received such payments in trust for the benefit of the
AML Portfolio Lender or its successors with respect thereto pursuant to this
Section 5 and shall forthwith pay such sums to the AML Portfolio Lender or such
successors in accordance with the then current Exhibit I Property Termination
Payment Notice.
5.2.1    In the event that the AML Portfolio Lender accelerates the AML
Portfolio Loan or the AML Portfolio Loan otherwise has matured and has not been
repaid in accordance with its terms, the AML Portfolio Lender shall have the
right in connection with the exercise of the AML Portfolio Lender’s rights with
respect to the AML Portfolio Loan, to effectuate or to cause an assignment of
the Exhibit I Property Termination Payments (but not, for the avoidance of
ambiguity, an assignment of any interest of Assignee Master Landlord as Master
Landlord under the Master Agreement) through a foreclosure, deed-in-lieu of
foreclosure or similar conveyance (such an assignment, an “AML Portfolio Lender
Assignment”) to (i) itself, (ii) its nominee or (iii) a third party purchaser of
an Exhibit I Property (any of the foregoing assignees, an “AML Portfolio Loan
Property Assignee”). Upon the occurrence of an AML Portfolio Lender Assignment,
the AML Portfolio Lender shall have the right to direct Wells Fargo,

3

--------------------------------------------------------------------------------




effective upon the delivery of an Exhibit I Property Termination Payment Notice
executed by both the AML Portfolio Lender and the AML Portfolio Loan Property
Assignee, to make all Exhibit I Property Termination Payments to (a) its nominee
as referred to in clause (i) above, (b) a third party purchaser as referred to
in clause (ii) above to the extent permitted pursuant to Section 5.3 of this
Amendment, or (c) to a Third Party Designee as referred to in Section 5.2.2 of
this Amendment. Wells Fargo agrees to countersign such Exhibit I Property
Termination Payment Notice on receipt thereof to acknowledge Wells Fargo’s
receipt of such notice.
5.2.2    Without limiting the right of the AML Portfolio Lender to deliver an
Exhibit I Property Termination Payment Notice pursuant to Sections 5.2.1 or 5.3
of this Amendment but as an alternative to such deliveries, upon the occurrence
of an AML Portfolio Lender Assignment, the AML Portfolio Lender shall have the
right to direct Wells Fargo, effective upon the delivery of an Exhibit I
Property Termination Payment Notice executed by the AML Portfolio Lender and the
Third Party Designee, to make all Exhibit I Property Termination Payments to a
trustee, servicer, depositary or other similar agent (a “Third Party Designee”),
which Third Party Designee shall be obligated to distribute the Exhibit I
Property Termination Payments to the appropriate recipients thereof pursuant to
the terms of a separate agreement pursuant to which such Third Party Designee
acts in its designated capacity. Wells Fargo agrees to countersign such Exhibit
I Property Termination Payment Notice on receipt thereof to acknowledge Wells
Fargo’s receipt of such notice. For the avoidance of ambiguity, Wells Fargo
shall have no further obligation with respect to any Exhibit I Property
Termination Payment upon the payment thereof by Wells Fargo to the Third Party
Designee. In no event shall the election to employ a Third Party Designee affect
the classification of any Exhibit I Property as such.
5.3    If, as a result of AML Portfolio Lender Assignment(s), any person (such a
person, together with its Wholly-Owned Subsidiaries, a “Majority Purchaser”)
becomes the owner of the majority of the then Exhibit I Properties (the
“Majority Properties”), (a) the AML Portfolio Lender shall have the right to
designate the Majority Purchaser or (b) the AML Portfolio Lender or the Majority
Purchaser shall have the right to designate an institutional lender providing
financing to the Majority Purchaser for the purchase of the Majority Properties
(a “Majority Lender”), as the party to whom Excess Termination Rights Payments
with respect to the Majority Properties should thereafter be made (such
designated person or lender, the “Majority Designated Payee”). Such designation
shall be effective upon the receipt by Wells Fargo of an Exhibit I Property
Termination Payment Notice from the AML Portfolio Lender and the Majority
Purchaser in the case of a notice given pursuant to clause (a) above or the
Majority Purchaser and the Majority Lender in the case of a notice given
pursuant to clause (b) above, which notice (i) confirms that the applicable AML
Portfolio Lender Assignments have been completed in compliance with the terms of
this Amendment with respect to the Majority Properties referenced therein,
together with evidence thereof and (ii) directs Wells Fargo to make all future
Excess Termination Rights Payments with respect to the Majority Properties to
the Majority Designated Payee. Wells Fargo agrees to countersign such Exhibit I
Property Termination Payment Notice on receipt thereof to acknowledge Wells
Fargo’s receipt of such notice. Upon the delivery of such Exhibit I Property
Termination Payment Notice to Wells Fargo, all Exhibit I Properties that are not
Majority Properties shall become Exhibit II Properties and thereafter any Excess
Termination Rights Payments with respect thereto shall be made by Wells Fargo to
Assignee Master Landlord.

4

--------------------------------------------------------------------------------




5.4    If a Majority Designated Payee is a Majority Lender, the Majority Lender
shall have the same rights with respect to the Majority Properties as the AML
Portfolio Lender has under Section 5 of this Amendment with respect to the
Exhibit I Properties.
5.5    Assignee Master Landlord and the AML Portfolio Lender (or any successor
to the AML Portfolio Lender pursuant to this Section 5), shall have the right
(but not any obligation), at any time and in their sole discretion, by joint
written instructions to Wells Fargo, to elect that any Exhibit I Property become
an Exhibit II Property, and thereafter any Excess Termination Rights Payments
with respect thereto shall be made by Wells Fargo to Assignee Master Landlord.
After such election by Assignee Master Landlord and the AML Portfolio Lender, no
party shall have the right to elect to subsequently have such Exhibit II
Property treated as an Exhibit I Property.
5.6    Upon the occurrence of a bona fide good faith dispute as described in
Section 3.5 of the Master Agreement, Wells Fargo agrees that any payment to be
made to a Depository pursuant to said Section 3.5 shall instead be made to the
AML Portfolio Lender (or any successor thereof pursuant to this Section 5), and
the AML Portfolio Lender (or any successor thereof pursuant to this Section 5)
shall act as the “Depository” under said Section 3.5. In the event that the
dispute that was the basis for such deposit is not resolved within ___ (___)
days, the AML Portfolio Lender (or any successor thereof pursuant to this
Section 5) thereafter shall have the option to apply such funds as Excess
Termination Rights Payments pursuant to Section 5 of this Amendment.
5.7    Assignee Master Landlord and Wells Fargo agree that neither Assignee
Master Landlord nor Wells Fargo shall enter into any amendment or modification
to the Master Agreement, or enter into any other agreement, understanding or
other arrangement, the result of which would be to diminish or limit in any
respect the right (including, without limitation, as to amount of the timing of
receipt) of any person entitled to receive any Exhibit I Property Termination
Payments under this Section 5 to receive such Exhibit I Property Termination
Payments.
5.8    A copy of any notice to be delivered by Wells Fargo or Assignee Master
Landlord pursuant to Sections 4 or 5 of the Master Agreement shall
simultaneously be delivered to the party then entitled to receive Exhibit I
Property Termination Payments at the address set forth in the then current
Exhibit I Property Termination Payment Notice.
5.9    Notwithstanding anything to the contrary set forth in this Amendment, (a)
in no event shall Wells Fargo be obligated to make any Exhibit I Property
Termination Payments to more than one person at any one time and (b) Exhibit I
Property Termination Payments relating to Exhibit II Properties shall be payable
to the Master Landlord pursuant to the Master Agreement.
6.    Deletion of Certain Provisions.
6.1    The following defined terms in Section 1 of the Original Master Agreement
(and references thereto in balance of the Existing Master Agreement) are no
longer applicable from and after the date hereof, and thus, effective as of the
date hereof, are hereby

5

--------------------------------------------------------------------------------




deleted from the Master Agreement: “Acceleration Rescission Notice”; “Designated
Portfolio Lender”; “Designated Mezzanine Lender”; “DML Designation Notice”; “DML
Nominee”;“DML Transferee”; “DML Substitution Notice”; “DPL Acceleration Notice”;
“DPL Nominee”; “DPL Substitution Notice”: “Enforcement Completion Date” ;
“Integrated Lease”; “Integrated Wachovia Lease”; “Mezzanine Lender”; “Mezzanine
Loan”; “Non-Integration Event”; “Portfolio Lender”; “Portfolio Loan”; “Section 2
Lease”; “Third Party Purchaser”; and “Third Party Transfer Event”.
6.2·    The following Sections of the Original Master Agreement are no longer
executory and/or otherwise applicable from and after the date hereof, and thus,
as of the date hereof, are hereby deleted from the Master Agreement: Section 2;
Section 6; Section 7; Section 8;.Section 10; Section 11; Section 12 (replaced by
Section 7 hereof); Section 13; Section 14; and Section 18 (replaced by Section8
hereof).
7.    Parties to Master Agreement. Effective as of the date hereof, the Master
Agreement shall be an agreement solely between Wells Fargo (as “Wachovia” under
the Master Agreement (in Wells Fargo’s capacity as successor-in-interest to
same)), Assignee Master Landlord (as Master Landlord) and, with respect to
Section 5 of this Amendment, the AML Portfolio Lender, with no other person
having any right or interest in or under the Master Agreement, subject to the
provisions of this Section 7. In that regard, it is agreed as follows:
7.1    The Master Agreement shall be binding upon, and be for the benefit of,
Wells Fargo (as the person currently constituting Wachovia under the Master
Agreement) and any of its permitted successor(s) pursuant to the automatic
assignment described below. Except for such automatic assignment, Wells Fargo
shall have no right to assign its interest in the Master Agreement. Wells Fargo
covenants not to.purport to make any such assignment (other than such automatic
assignment); and, in any event, such a purported assignment shall be null and
void. Notwithstanding anything to the contrary contained herein, if there shall
hereafter occur any change in the person constituting Wachovia under the Master
Agreement (whether the change is from Wells Fargo or a permitted successor), the
interest of Wells Fargo in the Master Agreement (inclusive of all rights and
obligations thereunder) shall automatically (and without any act being required
by any party) be deemed assigned to, and assumed by, the person becoming
Wachovia; it being agreed, however, that, without in any way limiting the
foregoing, (i) the person becoming Wachovia shall promptly notify Master
Landlord thereof (and shall, upon request made by Master Landlord, confirm such
assignment and assumption by written instrument), and (ii) Wells Fargo shall not
be released of its obligations under this Master Agreement as a result of such
events .
7.2    The Master Agreement shall be binding upon, and be for the benefit of,
Assignee Master Landlord. Assignee Master Landlord shall have absolutely no
right to assign its interest in the Master Agreement.
7.3    Nothing contained in the foregoing provisions of this Section 7, or any
other provisions of the Master Agreement shall be deemed as precluding Assignee
Master Landlord (without the need to obtain any consent from Wells Fargo, and
without the same constituting a breach or default under the Master Agreement
from entering into the following agreements (so long as the same do not purport
to assign any interest of Assignee Master

6

--------------------------------------------------------------------------------




Landlord under the Master Agreement): (i) an agreement of Assignee Master
Landlord to pay (and the actual payment by Assignee Master Landlord to) Assignor
Master Landlord any Excess Termination Rights Payment received (or to be
received) by Assignee Master Landlord with respect to any Exhibit II Property
and (ii) an agreement of Assignee Master Landlord to pay (and the actual payment
by Assignee Master Landlord to) any owner of an Exhibit I Property that becomes
an Exhibit II Property any Excess Termination Rights payment received (or to be
received by or on behalf of) by Assignee Master Landlord with respect to any
such Exhibit I Property (collectively, the “Permitted Third Party Payment
Agreements”). No Permitted Third Party Payment Agreement shall bind, or need be
recognized by, Wells Fargo.
7.4    Assignee Master Landlord further covenants that it shall remain wholly
owned, directly or indirectly, by some combination of (i) GAP Parent, and (ii)
the current owners of NFR (provided, however, if Assignee Master Landlord shall
be wholly-owned by the current owners of NFR, NFR shall be solely managed by NFR
Parent), except as may result from a transfer or other conveyance of all or a
portion of the membership interests in Assignee Master Landlord (or in any
person having a direct or indirect ownership in such Assignee Master Landlord)
effected pursuant to a court proceeding (pursuant to federal bankruptcy law, or
any similar federal or state law) involving the bankruptcy, insolvency or
reorganization of NFR or GAP.
8.    Direction of Excess Termination Rights Payment. Subject to Section 5 of
this Amendment, if, with respect to its exercise of any Wachovia Termination
Rights, Wells Fargo shall be required to make any Excess Termination Rights
Payment to Assignee Master Landlord pursuant to Section 3.4 of the Master
Agreement with respect to any Exhibit II Property, then Assignee Master Landlord
shall have the right to direct that such Excess Termination Rights Payment be
made to a designee (which may be any person), provided, that (i) such right may
be exercised only by a written direction notice to Wells Fargo which is given
after a final determination of the amount of such Excess Termination Rights
Payment has been made between Wells Fargo and Assignee Master Landlord, and (ii)
such direction notice shall set forth the name, address, employer identification
number and wiring instructions of such designee. Such direction shall not
constitute an assignment to such assignee of any rights or interest under the
Master Agreement (or otherwise be characterized in a manner inconsistent with
the provisions of Section 7 hereof).
9.    Notices. Any notice or other communications required or permitted to be
given under the Master Agreement (each, a “notice”) must be in writing and shall
be sent (i) by certified United States Mail, return receipt requested, (ii) by
Federal Express or other nationally recognized overnight courier service, or
(iii) by personal delivery, and as follows: (a) any notice sent by Wells Fargo
shall be sent to Assignee Master Landlord, at its notice address(es) set forth
below; and (b) any notice sent by Assignee Master Landlord shall be sent to
Wells Fargo, at its notice address(es) set forth below.
Assignee Master
Landlord's notice
address(es):
 
National Fiancail Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Boulevard, Suite 700
Torrance, CA 90503
Attn: Vincent Pellerito


7

--------------------------------------------------------------------------------




 
 
E-mail: vpellerito@nationalfr.com
 
 
 
 
 
with a copy to:
 
 
 
 
 
Paul Hastings, LLP
515 South Flower, 25th Floor
Los Angeles, CA 90071
Attn: Patrick Ramsey
E-mail: patrickramsey@hastings.com
 
 
 
 
 
and to:
 
 
 
 
 
Grand Avenue Partners, LLC
c/o Oaktree Capital Management, L.P.
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn: Cary Kleinman
E-mail: ckleinman@oaktreecapital.com
 
 
 
 
 
with a copy to:
 
 
 
 
 
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067
Attn: Jesse Sharf
E-mail: jsharf@gibsondunn.com
 
 
 
Wells Fargo's Notice
address(es):
 
Wells Fargo Corporate Properties Group
Attention: Lease Administration (BE _________)
MAC: D1116-L10
1525 West W.T. Harris Blvd
Charlotte, NC 28262
 
 
 
 
 
with a copy to:
 
 
 
 
 
Wells Fargo Corporate Properties Group
Attention: Tom Markert
MAC: Y1375-097
1 South Broad St, 9th Floor
Philadelphia, PA 19107-3426
 
 
 
 
 
and to:
 
 
 
 
 
Wells Fargo Corporate Properties Group
Attention: John Saclarides
5942 Brace Road




8

--------------------------------------------------------------------------------




 
 
Charlotte, NC 28211

Any notice shall be deemed given upon receipt or refusal thereof. Each of
Assignee Master Landlord and Wells Fargo shall have the right to change its
notice addressees) (by addition and/or subtraction) by giving the notice thereof
in accordance with the provisions of this Section 9; provided that (x) such
notice of any such change shall become effective only upon such notice being
deemed given hereunder, and (y) neither Assignee Master Landlord or Wells Fargo
may designate more than five (5) notice addressees), in total, as its notice
addressees). Any notice sent by either party pursuant to this Section 9 with
respect to one or more Lease Properties shall set forth the address of each of
such Lease Properties.
10.    Miscellaneous.
10.1    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York, except as otherwise provided in Section 19 of
the Original Master Agreement.
10.2    References in the Existing Master Agreement to “this Agreement” or words
of similar import shall be deemed to mean the Existing Master Agreement, as
amended by this Amendment.
10.3    This Amendment constitutes the entire agreement between the parties
hereto relating to the subject matter hereof, supersedes all oral statements and
prior writings related thereto and may not be amended, waived or canceled,
except by an agreement in writing signed by the parties hereto or their
respective successors in interest.
10.4    Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Existing Master Agreement shall remain unmodified and
continue in full force and effect and, as amended hereby,all of the terms,
covenants, provisions and conditions of the Existing Master Agreement are hereby
ratified and confirmed in all respects.
10.5    This Amendment shall inure to the benefit of and be binding upon the
parties hereto and their respective successors in interest and permitted
assigns.
10.6    This Amendment may be executed in several counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
[Remainder of Page Intentionally Blank; Signatures to Follow]







9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.


WELLS FARGO:
 
 
WELLS FARGO, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
 
 
 
 
Name:
Title:




--------------------------------------------------------------------------------




ASSIGNOR
MASTER LANDLORD:
 
 
FIRST STATES INVESTORS 3300B, L.P.
 
 
By:
 
 
 
 
Name: David E. Snyder
Title: Chief Financial Officer






--------------------------------------------------------------------------------




ASSIGNEE
MASTER LANDLORD:
 
 
NATIONAL FINANCIAL REALTY –
EAST COAST PORTFOLIO I, LLC
 
 
By:
 
 
 
 
Name:
Title:




--------------------------------------------------------------------------------




The undersigned is executing this Amendment to evidence its agreement to the
provisions set forth in Section 5 hereof.
AML PORTFOLIO LENDER:
 
 
PB CAPITAL CORPORATION, as agent for certain
lenders
 
 
 
 
 
 
By:
 
 
 
 
Name:
Title:
 
 
 
 
 
 
By:
 
 
 
 
Name:
Title:




--------------------------------------------------------------------------------




Indemnity:
The undersigned hereby agrees to indemnify and hold harmless Wells Fargo from
and against (i) any breach of any representation or warranty made pursuant to
Section 2(b) hereof,and or (ii) any default by Assignee Master Landlord under
the provisions of Section 7.4 hereof.
NFR MASTER LEASE GAP, LLC,
a Delaware limited liability company
By:
______________________

Name:
Title:
NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC,
a Delaware limited liability company
By:
______________________

Name:
Title:



--------------------------------------------------------------------------------




EXHIBIT I


EXHIBIT I PROPERTIES




See Attached



--------------------------------------------------------------------------------




EXHIBIT II


EXHIBIT II PROPERTIES




See Attached





--------------------------------------------------------------------------------




EXHIBIT D


AGREEMENT REGARDING PAYMENT OF EXCESS TERMINATION PAYMENTS






--------------------------------------------------------------------------------




AGREEMENT REGARDING PAYMENT OF EXCESS TERMINATION PAYMENTS
THIS AGREEMENT REGARDING PAYMENT OF EXCESS TERMINATION PAYMENTS (this
“Agreement”) is made and entered into as of the 18th day of January, 2013 by and
among NATIONAL FINANCIAL REALTY - EAST COAST PORTFOLIO I, LLC (“Purchaser”), and
FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (“Seller”).
Recitals
A.    Purchaser and Seller entered into those certain Purchase and Sale
Agreements dated November 6, 2012 (as amended, collectively, the “Purchase
Agreement”) with respect to those certain properties more particularly described
on Exhibit “1” attached hereto (the “Property”).
B.    Those certain properties described on Exhibit “2” attached hereto (the
“Wells Other Properties”) are subject to leases (the “Wells Other Property
Leases”) by and between Wachovia Bank, National Association (“Wachovia”), the
predecessor in interest to Wells Fargo Bank, N.A. (“Wells”), and First States
Investors, 3300 LLC, a Delaware limited liability company (“FS 3300 LLC”), the
predecessor in interest to Seller. Wells is the current Tenant (as defined in
the Wells Other Property Leases) under such Wells Other Property Leases. Under
Section 11.1 of each of the Wells Other Property Leases, Wells has the right to
terminate each of the Wells Other Property Leases as to all or any portion of
the premises leased pursuant to each of the Wells Other Property Leases on the
terms and conditions set forth therein (“Wells’s Termination Right”).
C.    FS 3300 LLC and Wachovia entered into that certain Master Agreement
Regarding Leases dated as of September 22, 2004, which Master Agreement
Regarding Leases was amended by an amendment dated as of June _, 2005 (the
“First Amendment”) and by that certain Second Amendment to Master Agreement (the
“Second Amendment”) dated as of April 1, 2008, each by and among Wachovia, FS
3300 LLC, and Seller. Under the Second Amendment, Seller has been designated the
“Master Landlord” (the “Master Landlord”) under the Existing Master Agreement,
as defined below.
D.    Concurrently herewith, the parties have executed that certain Third
Amendment to Master Agreement (the “Third Amendment”), pursuant to which
Purchaser has been designated the Master Landlord (such Master Agreement
Regarding Leases, as amended by the First Amendment, Second Amendment and Third
Amendment, is referred to herein as the “Existing Master Agreement”).
E.    Each of the Wells Other Property Leases is a “Lease” (“Lease”) under the
Existing Master Agreement. Capitalized terms used, but not defined, herein shall
have the meanings given to such terms in the Wells Other Property Lease.

1

--------------------------------------------------------------------------------




F.    Section 3.4 of the Master Agreement provides that with respect to Wells’s
exercise of Wachovia’s Termination Rights under any Non-Integrated Lease, (i)
Wells “shall (on or prior to the Early Termination Date) pay the Excess
Termination Rights Payment with respect to such exercise ... to the Master
Landlord, if there is no Designated Portfolio Lender. .. ” and (ii) “in no event
will the obligation of Wachovia [now Wells] to pay Rent under a Non-Integrated
Lease terminate until the applicable Excess Termination Rights Payment required
pursuant to Section 3.4 is paid....” (such condition precedent to termination of
Wells’s obligation to pay Rent under the Wells Lease pursuant to the foregoing
provisions of Section 3.4 of the Master Agreement is referred to herein as the
“Section 3.4 Rent Obligation Termination Condition”).
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED, the parties hereto hereby agree as follows:
1.    Payment of the Excess Termination Rights Payment With Respect to the Wells
Other Property Leases.
a.    Upon any exercise of Wells’s Termination Rights under a Wells Other
Property Lease and satisfaction of the Section 3.4 Rent Obligation Termination
Condition with respect thereto with respect to all or any portion of the Leased
Premises (a “Wells Other Property Lease Termination Event”), and upon receipt by
Purchaser from Wells of any Excess Termination Rights Payment with respect to
such Wells Other Property Lease, Purchaser shall promptly pay to Seller, or its
designee, an amount equal to the amount actually received from Wells with
respect to such Excess Termination Rights Payment with respect to such Wells
Other Property Lease Termination Event. Each such Excess Termination Rights
Payment shall be so paid by wire transfer of immediately available federal funds
to such wire transfer address as Seller shall provide to Purchaser in writing.
b.    Notwithstanding any provision of this Agreement to the contrary, Purchaser
shall not be liable to Seller for any Excess Termination Rights Payment under
this Agreement to the extent that such payment is withheld or otherwise not paid
to Purchaser.
c.    Upon payment by Purchaser to Seller of any such Excess Termination Rights
Payment actually received by Purchaser with respect to any Wells Other Property
Lease, Purchaser shall have no further obligations or liabilities with respect
to such Wells Other Property Lease (or Excess Termination Rights Payments
thereunder), and Seller shall indemnify, defend and hold harmless Purchaser from
and against any and all third party claims, actions, suits, proceedings, losses,
damages, obligations, liabilities, penalties, fines, costs and expenses
(including but not limited to reasonable attorneys’ fees and legal costs) which
arise out of, is occasioned by or is in any way attributable to such Wells Other
Property Lease and/or any Excess Termination Rights Payment thereunder.
2.    Enforcement of the Section 3.4 Rent Obligation Termination Condition
Purchaser shall diligently enforce on a prompt and timely basis, and shall
promptly take all action requested in good faith by Seller to assist Seller to
enforce on a diligent and timely basis, the Section 3.4 Rent Obligation
Termination Condition, at the sole cost of Seller.

2

--------------------------------------------------------------------------------




3.    Continuation of the Master Agreement
a.    Purchaser shall cause the Master Agreement to continue in full force and
effect for the remainder of the Initial Term of the Wells Lease.
b.    Subject to the provisions of this Agreement, Purchaser shall not default
in the performance of any of its obligations as the Master Landlord (as that
term is defined under the Master Agreement) under the Master Agreement.
c.    Purchaser shall not amend the Master Agreement in any manner without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed.
d.    Seller shall, reasonably promptly following Purchaser’s request to do so,
provide to Purchaser all information, including without limitation, all relevant
Lease documents and correspondence, relating to all Wells Other Property Leases
and all Wells Other Properties to the extent necessary or desirable in
connection with the calculation of Available Termination Rights Area or the
calculation and/or collection of any Excess Termination Rights Payment and to
the extent such materials are in Seller’s possession or under Seller’s
reasonable control. Seller shall promptly notify Purchaser in writing at such
time as Seller receives notice that any Wells Other Property Lease is amended or
terminated, and shall provide Purchaser with true and correct copies of all
documents evidencing the same reasonably promptly after Seller’s receipt of
same. Seller acknowledges that to the extent Seller does not have or cannot
otherwise provide to Purchaser such information requested with respect to the
Wells Other Properties, such lack of information may likely damage the ability
to obtain Excess Termination Rights Payments otherwise payable with respect to
the Wells Other Properties, and Purchaser shall have no obligation or liability
to Seller with respect to such damage.
e.    Purchaser further covenants that it as the “Assignee Master Landlord”
under the Third Amendment shall remain wholly-owned by (i) GAP Parent (as
defined in the Third Amendment), or (ii) the current owners of NFR (as defined
in the Third Amendment), or some combination thereof (provided, however, if
Assignee Master Landlord shall be wholly owned by the current owners of NFR,
directly or indirectly, NFR shall be solely managed by NFR Parent (as defined in
the Third Amendment», except as may result from a transfer or other conveyance
of all or a portion of the membership interests in Assignee Master Landlord (or
in any person having a direct or indirect ownership in such Assignee Master
Landlord) effected pursuant to a court proceeding (pursuant to federal
bankruptcy law, or any similar federal or state law) involving the bankruptcy,
insolvency or reorganization of NFR or GAP.
4.    Miscellaneous.
a.    Counterparts.    This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
b.    Attorneys’ Fees.    In the event of any litigation or other action or suit
between the parties hereto concerning this Agreement, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and



3

--------------------------------------------------------------------------------




engineers) incurred by the prevailing party in connection with such litigation,
action or other suit, including appeals and enforcement of any judgment in
connection therewith.
c.    Governing Law.
(i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTIONS EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT. THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF CALIFORNIA SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL OBLIGATIONS ARISING HEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.
(ii)    ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, AND THE PARTIES WAIVE ANY OBJECTIONS BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH SELLER PARTY DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN LOS
ANGELES, CALIFORNIA, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH SELLER PARTY IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON SUCH SELLER PARTY IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
STATE OF CALIFORNIA. EACH SELLER PARTY (I) SHALL GIVE PROMPT NOTICE TO PURCHASER
OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (2) MAY AT ANY TIME
AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN
LOS ANGELES, CALIFORNIA (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (3) SHALL PROMPTLY
DESIGNATE SUCH A

4

--------------------------------------------------------------------------------




SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES,
CALIFORNIA, OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
d.    Paragraph Headings.    Any paragraph headings and captions in this
Agreement are for convenience only and shall not affect the interpretation or
construction hereof.
e.    Notices.    All notices hereunder shall be in writing and shall be deemed
to have been sufficiently given or served for all purposes when sent as provided
in the Agreement, if to Seller at the addresses stated on the signature page
hereof and if to Purchaser at its address stated at the address stated on the
signature page hereof or in each case at such other address of which a party
shall have notified the party giving such notice in writing in accordance with
the foregoing requirements of this Section 4e.
f.    Severability.    Any provision of this Agreement, or the application
thereof to any Person or circumstance, which, for any reason, in whole or in
part, is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
(or the remaining portions of such provision) or the application thereof to any
other Person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any Person or circumstance in any
other jurisdiction.
g.    Entire Agreement; Amendments.    This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements or statements relating to such
subject matter, and none of the terms and provisions hereof may be waived,
amended or terminated except in accordance with the provisions of the Agreement.



5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
PURCHASER:
NATIONAL FINANCIAL REALTY-
EAST COAST PORTFOLIO I, LLC,
a Delaware limited liability company
                    
By: NFR Master Lease GAP, LLC,
a Delaware limited liability company,
Its Managing Member


By: _____________________
Print Name: _______________
Title:_____________________


By: _____________________
Print Name: _______________
Title:_____________________
                


Address for Notices:
NFR Master Lease GAP, LLC
c/o Oaktree Capital Management, L.P.
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: Cary Kleinman
E-mail: ckleinman@oaktreecapital.com
With a required copy to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067
Attention: Jesse Sharf
E-mail: jsharf@gibsondunn.com
And to:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd., Suite 700
Torrance, CA 90503

6

--------------------------------------------------------------------------------




Attention: Vincent E. Pellerito
email: vpellerito@nationalfr.com
With a required copy to:
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention: Patrick A. Ramsey, Esq.
email: patrickramsey@paulhastings.com









7

--------------------------------------------------------------------------------




SELLER:
FIRST STATES INVESTORS 3300 B, L.P.,            
a Delaware limited partnership
By:_____________________________
David E. Snyder,
Chief Financial Officer




Address for Notices:


c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
Email: allan.rothschild@gkk.com
With a required copy to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
email: jchiboucas@kbsrealty.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
email: rabinowitz@gtlaw.com







8

--------------------------------------------------------------------------------




EXHIBIT “1”
DESCRIPTION OF THE PROPERTY



--------------------------------------------------------------------------------




EXHIBIT “2”
LIST OF THE WELLS OTHER PROPERTY LEASES





